Exhibit 10.3

 

May 5, 2005

 

Mr. David L. Fleisher

655 Scott Avenue

Kirkwood, MO 63122

 

Dear David:

 

This letter will confirm our offer for you to join Huttig Building Products,
Inc., as the Vice President – Chief Financial Officer reporting to Michael Lupo,
President and Chief Executive Officer. As the Vice President – Chief Financial
Officer, you will assume overall financial and general counsel responsibilities.
We anticipate your employment with the company will begin on May 23, 2005.

 

Your employment is contingent upon passing a drug-screening exam and the
completion and return of the enclosed employment application, in accordance with
company policy. Our Human Resources Department will contact you to make
arrangements for your exam.

 

Compensation

 

Your base annual salary will be $250,000, which will be paid semimonthly. You
will be eligible for the Company’s Executive Incentive Plan, which is based on a
calculation of Economic Value Added as indicated in the attached plan, which may
change from time to time as approved by the Compensation Committee of the Board
of Directors. For the year 2005, you will receive a minimum bonus of $125,000
payable in accordance with the plan. In addition, you will receive 25,000 shares
of restricted stock with a 3-year vesting period, as approved by the Board of
Directors on April 25, 2005.

 

Employee Benefits

 

Effective on your first day of active employment with the company, you will be
eligible to participate in our group health insurance. In addition, you will be
eligible to participate in our 401(k) plan effective first of the month
following 30 calendar days of commencement of your employment. You will also be
eligible to purchase Huttig Building Products common stock through the Employee
Stock Purchase Plan upon commencement of your employment.

 

During 2005 you will be entitled to two weeks vacation. On an annual basis
thereafter, you will be entitled to three weeks vacation. You are also entitled
to participate in the Executive Car Plan. You will be eligible for a leased
vehicle paid for by the company including all maintenance and insurance, or a
car allowance of $650 per month which includes the cost of the vehicle plus
maintenance and insurance costs.

 

The Company recognizes that it is in the best interest of the Company and its
shareholders to assure that the Company will have continued dedication of you
services. Therefore, we are providing you with a “Change of Control Agreement”
which requires your signature.

 

By your signature below, you acknowledge that your employment with Huttig is an
“at will” relationship for no definite time period and can be terminated at any
time, with or without notice, and with or without cause, by either party.



--------------------------------------------------------------------------------

Mr. David L. Fleisher

May 5, 2005

Page 2

 

David, we look forward to your positive response to this offer and to welcoming
you to our Huttig management team. Please sign a copy of this letter and both
copies of the Change of Control Agreement and return them to me after you have
carefully reviewed and considered its terms and content. I will return a signed
copy of the Change of Control Agreement to you.

 

Yours truly,

 

/s/ Michael A. Lupo

--------------------------------------------------------------------------------

Michael A. Lupo

President and Chief Executive Officer

Accepted:

 

/s/ David L. Fleisher

--------------------------------------------------------------------------------

    

Date 5/23/05

   

David L. Fleisher

      